EXHIBIT 10.1

 

RESTRICTED STOCK AWARD AGREEMENT
UNDER THE
BANCORP OF NEW JERSEY, INC.
2011 EQUITY INCENTIVE PLAN

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
Bancorp of New Jersey, Inc. (the “Company”) and
                                           (the “Participant”) as of this       
day of                       , 20     (the “Effective Date”).

 

WHEREAS, the Company maintains the Bancorp of New Jersey, Inc. 2011 Equity
Incentive Plan (the “Plan”) for the benefit of its employees, directors,
consultants, and other individuals who provide services to the Company and its
Affiliates; and

 

WHEREAS, the Plan permits the grant of Restricted Stock; and

 

WHEREAS, to compensate the Participant for his or her service to the Company and
to further align the Participant’s financial interests with those of the
Company’s shareholders, the Company desires to award the Participant a number of
Shares, subject to the restrictions and on the terms and conditions contained in
the Plan and this Agreement.

 

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

 

Section 1.                                          Award of Restricted Shares. 
The Company hereby awards the Participant
                                               (                        ) shares
of Restricted Stock, subject to the restrictions and on the terms and conditions
set forth in this Agreement (the “Restricted Shares”).  The terms of the Plan
are hereby incorporated into this Agreement by this reference, as though fully
set forth herein.  Except as otherwise provided herein, capitalized terms herein
will have the same meaning as defined in the Plan.

 

Section 2.                                          Vesting of Restricted
Shares.  The Restricted Shares are subject to forfeiture to the Company until
they become vested in accordance with this Section 2.  While subject to
forfeiture, the Restricted Shares may not be sold, pledged, assigned, otherwise
encumbered or transferred in any manner, whether voluntarily or involuntarily by
the operation of law.

 

(a)                       (      %) of the Restricted Shares will become
nonforfeitable on each of the next                anniversaries of the Effective
Date if the Participant has remained in continuous service to the Company
through such anniversary.

 

(b)         [Immediately prior to a Change in Control, any Restricted Shares
that then remain subject to forfeiture will become vested, provided the
Participant remains in continuous service with the Company through the
completion of that Change in Control.]

 

(c)          Upon any cessation of the Participant’s service with the Company
(whether initiated by the Company, Participant or otherwise): (i) any Restricted
Shares which then remain forfeitable will immediately and automatically, without
any action on the part of the Company, be forfeited, and (ii) the Participant
will have no further rights with respect to those Shares.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Issuance of Shares.

 

(a)         The Company will cause the Restricted Shares to be issued in the
Participant’s name either by book-entry registration or issuance of a stock
certificate or certificates.

 

(b)         While the Restricted Shares remain forfeitable, the Company will
cause an appropriate stop-transfer order to be issued and to remain in effect
with respect to the Restricted Shares.  As soon as practicable following the
time that any Restricted Share becomes vested (and provided that appropriate
arrangements have been made with the Company for the withholding or payment of
any taxes that may be due with respect to such share), the Company will cause
that stop-transfer order to be removed.  The Company may also condition delivery
of certificates for Restricted Shares upon receipt from the Participant of any
undertakings that it may determine are appropriate to facilitate compliance with
federal and state securities laws.

 

(c)          If any certificate is issued in respect of Restricted Shares, that
certificate will be legended and held in escrow by the Company or an agent of
the Company.  In addition, the Participant may be required to execute and
deliver to the Company a stock power with respect to those Restricted Shares. 
At such time as those Restricted Shares become vested, the Company will cause a
new certificate to be issued without that portion of the legend referencing the
previously applicable forfeiture conditions and will cause that new certificate
to be delivered to the Participant (again, provided that appropriate
arrangements have been made with the Company for the withholding or payment of
any taxes that may be due with respect to such Shares).

 

Section 4.                                          Substitute Property.  If,
while any of the Restricted Shares remain subject to forfeiture, there occurs a
merger, reclassification, recapitalization, stock split, stock dividend or other
similar event or transaction resulting in new, substituted or additional
securities being issued or delivered to the Participant by reason of the
Participant’s ownership of the Restricted Shares, such securities will
constitute “Restricted Shares” for all purposes of this Agreement and any
certificate issued to evidence such securities will immediately be deposited
with the Company (or its agent) and subject to the escrow described in
Section 3(c) above.

 

Section 5.                                          Rights of Participant During
Restricted Period.  The Participant will have the right to vote the Restricted
Shares and to receive dividends and distributions with respect to the Restricted
Shares, notwithstanding that all or some of the Restricted Shares remain subject
to forfeiture at the time of any vote, record date to determine shares entitled
to vote, dividend or distribution, or record date for any dividend or
distribution.

 

Section 6.                                          Securities Laws.  The Board
may from time to time impose any conditions on the Restricted Shares as it deems
necessary or advisable to ensure that the Restricted Shares are issued and sold
in compliance with the requirements of any stock exchange or quotation system
upon which the Shares are then listed or quoted, the Securities Act of 1933 and
all other applicable laws.

 

Section 7.                                          Tax Consequences.

 

(a)         The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s income tax liability in connection with
the grant or vesting of the Restricted Shares.  The Participant has had the
opportunity to review with his or her own tax advisors the federal, state and
local tax consequences of the transactions contemplated by this Agreement.  The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  The Participant
understands that the Participant (and not the Company) shall be responsible for

 

--------------------------------------------------------------------------------


 

the Participant’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

(b)         No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to the Restricted Shares, the Participant will pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, taxes of any kind required by law to be withheld with respect to such
amount.  The obligations of the Company hereunder will be conditioned on such
payment or arrangements and the Company will have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant.

 

(c)          If the Participant makes an election under Section 83(b) of the
Code with respect to the grant of the Restricted Shares, the Participant agrees
to notify the Company in writing on the day of such election.  The amount
includible in the Participant’s income as a result of that election will be
subject to tax withholding.  The Participant will be required to remit to the
Company in cash, or make other arrangements reasonably satisfactory to the
Company for the satisfaction of, such tax withholding amount; failure to do so
within three business days of making the Section 83(b) election will result in
forfeiture of all the Restricted Shares.

 

Section 8.                                          The Plan.  This Award of
Restricted Stock is subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the Plan, a copy of which has been provided to
the Participant.  Pursuant to the Plan, the Board is authorized to adopt
rules and regulations not inconsistent with the Plan as it shall deem
appropriate and proper.  All questions of interpretation and application of the
Plan shall be determined by the Board and any such determination shall be final,
binding and conclusive.

 

Section 9.                                          Consent to Electronic
Delivery.  The Participant hereby authorizes the Company to deliver
electronically any prospectuses or other documentation related to this
Agreement, the Plan and any other compensation or benefit plan or arrangement in
effect from time to time (including, without limitation, reports, proxy
statements or other documents that are required to be delivered to participants
in such plans or arrangements pursuant to federal or state laws, rules or
regulations).  For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site.  Upon written
request, the Company will provide to the Participant a paper copy of any
document also delivered to the Participant electronically.  The authorization
described in this paragraph may be revoked by the Participant at any time by
written notice to the Company.

 

Section 10.                                   Entire Agreement.  This Agreement,
together with the Plan, represent the entire agreement between the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature.  This award of Restricted Shares hereunder will not confer upon the
Participant any right to continue in service with the Company or its Affiliates.

 

Section 11.                                   Governing Law.  This Agreement
will be construed in accordance with the laws of the State of New Jersey,
without regard to the application of the principles of conflicts of laws.

 

Section 12.                                   Amendment.  Subject to the
provisions of the Plan, this Agreement may only be amended by a writing signed
by each of the parties hereto.

 

--------------------------------------------------------------------------------


 

Section 13.                                   Execution.  This Agreement may be
executed, including execution by facsimile signature, in one or more
counterparts, each of which will be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

[space intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Restricted Stock Award Agreement on the
respective date(s) below indicated.

 

 

BANCORP OF NEW JERSEY, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------